DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/01/2021 has been entered.

Response to Amendment
The amendment filed 12/01/2021 has been entered. Claims 1-4, 6-11, 13, and 15 remain pending in the application. 

Claim Objections
Claims 1, 2, 7-9 and 15 are objected to because of the following informalities:  
Claim 1 recites in line 12 “the received fetal biometric data” that should be corrected to –the fetal biometric data received from the cloud server-- for claim language consistency purpose.

Claim 7 recites “a size of a body part of the fetus” in line 4 that should be corrected to –the size of the body part of the fetus-- to properly link to the same term recited in line 5 of claim 1.
Claim 9 recites “a gestational week” in line 3 that should be corrected to –the gestational week-- to properly link to the same term recited in line 26 of claim 8.
Claim 15 recites “a size of a body part of the fetus” in line 2 that should be corrected to –the size of the body part of the fetus-- to properly link to the same term recited in line 16 of claim 9.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-11, 13, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation in line 15 “displaying a fist user interface indicating the fetal biometric data is received from the cloud server” that renders the scope of the that the fetal biometric data is received from the cloud sever” or (2) the term “received from the cloud server” merely describes the source of the fetal biometric data. For examination purposes, the first interpretation is adopted. Clarification with proper amendment is required. 
Claim 8 recites in line 28 “displaying a fist user interface indicating the fetal biometric data is received from the cloud server.” It is not clear whether (1) the applicant is attempting to recite “a first UI indicating that the fetal biometric data is received from the cloud sever” or (2) the term “received from the cloud server” merely describes the source of the fetal biometric data. For examination purposes, the first interpretation is adopted. Clarification with proper amendment is required. 
Claims dependent upon the rejected claims above, but not directly addressed, are also rejected because they inherit the indefiniteness of the claim(s) they respectively depend upon.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ooshima et al (US 20050096540), hereinafter Ooshima, in view of Hall et al (US 20100222679), hereinafter Hall, Venugopalan (US 20170049414), hereinafter Venugopalan, Hyun-gyun et al (KR 101630071), hereinafter, Hyun-gyun, and Amble et al (US 20150035959), hereinafter Amble.
Regarding claim 1, Ooshima teaches a method of predicting fetal growth rate (“prepare a trend graph based on the measurement when the insonification and the image preparation are conducted more than one time.” [0038]) by using an ultrasound imaging apparatus (“FIG. 1 is a block diagram showing an ultrasound diagnosis apparatus” [0038]), the method comprising:
receiving information regarding a patient from a user of the ultrasound imaging apparatus (“The ultrasound probe 1 can transmit (or insonify) ultrasound pulses and can receive echo signals from a specimen resulting from the transmitted ultrasound pulses while the ultrasound probe 1 is contacting with a body surface of the specimen.  The specimen can be … an unborn baby (an embryo or a fetus)” [0041, Fig. 1]);

  receiving fetal biometric data (“a length of the BPD. The measurement values which can be obtained every one week” [0075]), wherein the receiving of the fetal biometric data comprises: 
receiving a first data included in the fetal biometric data (“FIG. 4 illustrates an exemplary table showing BPD measurement values. Whether in a form of a table or not, the measurement BPD value can be stored in relationship to an average of a normal BPD value, an upper limit of a normal BPD value, and a lower limit of a normal BPD value in each week phase or each gestation period. The average, the upper limit, and the lower limit can be calculated statistically or by a regression formula based on clinical data accumulated in the measurements of many normally grown-up unborn babies." [0072]. “The receiver 133 is operative as an entering unit and receives the medical information through the communication network 132… A user can observe the trend graph with reference to the related information in a remote place, for example, in a consultation room or at a user's home." [0091]); and
predicting the fetal growth rate (“BPD trend graph” [0075]) based on the measured size of the body part of the fetus and the received fetal biometric data (“The 
displaying a graph (“a trend graph” [0029]; seen in Figs. 5-9) with a gestational week of the patient as a first axis (horizontal axis in Figs. 5-9) and the fetal biometric data as a second axis (“The prepared BPD trend graph is stored in the trend graph memory field of the memory 28 and is displayed in the monitor 33 through the display memory 31 and the display circuit 32, as shown in FIG. 5. In FIG. 5, the horizontal line represents a gestation period or the number of weeks of the pregnancy. The vertical line represents a length of the BPD…In the trend graph shown in FIG. 5, Ba indicates an upper limit value of a normal range of the BPD, Bb indicates a lower limit value of the normal range of the BPD, and Bc indicates an average value of the normal range of the BPD.” [0075]); and 
a second of the “Two or more different contents of the related information… displayed” [0080]), wherein the graph, the first user interface, and the second user interface are displayed at the same time (“Two or more different contents of the related information can be displayed at the same time in parallel with … the trend graph." [0080]. Therefore, e.g., a table as in Fig. 8 and a chart as in Fig. 9 “can be displayed at the same time in parallel with … the trend graph”).
Ooshima does not teach (1) the information received regarding the patient from the user is pregnancy information; the first data is being related to the pregnancy information; and the information indicated in the second user interface is the pregnancy information; 
 (2) transmitting, to a cloud server prestoring and accumulating fetal biometric data, a request signal requesting transmission of the fetal biometric data related to the received pregnancy information regarding the patient; receiving from the cloud server the fetal biometric data;
 (3) receiving a second data included in the fetal biometric data, the second data being related to characteristic information of the patient from among big data with respect to a fetal biometric value, which is stored in the cloud server, wherein the 
(4) indicating, in the first user interface, that the fetal biometric data is received from the cloud server.
However, regarding feature (1), Hall discloses a method and apparatus for assessing risk of preterm delivery, which is analogous art. Hall teaches that the information received regarding the patient from the user is pregnancy information ("additional input parameters entered by the user, for example, conception date" [0056]. “The model may incorporate additional input dimensions as described above, such as …conception date” [0060]); and
the information indicated in the second user interface (104, Fig. 14, [0062]) is the pregnancy information (“as shown in FIG. 14 and process block 109 of FIG. 6, the data of the model of FIG. 13 may be extracted to a simple display 104 having zones 106 showing degrees of remodeling of the cervix for delivery and providing a quantitative output 108 for the physician.” [0062]).
In addition, when Ooshima and Hall are combined, the first data is being related to the pregnancy information regarding the patient.
Therefore, based on Hall’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Ooshima to have a step of receiving pregnancy information regarding a patient, as taught by Hall, in order to conduct various types of diagnoses and treatments on the unborn baby (Hall: [0007]). 


However, Venugopalan discloses a wireless sensor and system for managing fetal and maternal data of subject, which is analogous art. Venugopalan teaches 
transmitting, to a cloud server prestoring and accumulating fetal biometric data ("FIG. 5 illustrates a system 100 for managing fetal data and maternal data of a subject according to an embodiment.  The system 100 includes multiple sensors such as the sensor 700, the sensor 702 and the sensor 704 capable of communicating the processed fetal data and the processed maternal data to the remote ultrasound processing subsystem 606.  The remote ultrasound processing subsystem 606 may be a cloud based system." [0042]; Figs. 5, 7), a request signal (“request” [0046]) requesting transmission of the fetal biometric data related to the received pregnancy information regarding the patient (“The UI 904 can be used to send request for connecting the user device 900 with the remote ultrasound processing subsystem 606. Thereafter a request may be sent to the remote ultrasound processing subsystem 606 for transferring the processed fetal data.”  [0046], Fig. 6); and
receiving from the cloud server the fetal biometric data (“The fetal data can be obtained from the remote ultrasound processing subsystem 606, wherein a client application 908 in the user device 902 can be used. The client application 908 sends a request to obtain the fetal data which will be processed by the server application 906. 
Therefore, based on Venugopalan’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Ooshima and Hall to have the steps of transmitting, to a cloud server prestoring and accumulating fetal biometric data, a request signal requesting transmission of the fetal biometric data related to the received pregnancy information regarding the patient; receiving from the cloud server the fetal biometric data, as taught by Venugopalan, in order to facilitate managing fetal and maternal data (Venugopalan: [0001]).
Regarding feature (3), Ooshima as modified by Hall and Venugopalan further does not teach receiving a second data included in the fetal biometric data, the second data being related to characteristic information of the patient from among big data with respect to a fetal biometric value, which is stored in the cloud server, wherein the characteristic information comprises at least one of a location, an age, or physical characteristics of the patient.
However, Hyun-gyun discloses a method and system for fetal weight estimation, which is analogous art. Hyun-gyun teaches receiving a second data included in the fetal biometric data (“FIG. 5 is a graph showing EHR (Ellipsoidal Head Ratio) according to gestational age (week)” p. 5), the second data being related to characteristic information of the patient from among big data with respect to a fetal biometric value (“Ellipsoidal Head Ratio”; pp. 5-6; figs. 5-6. “EHR is the value obtained by considering the fetal head circumference (HC) and the fetal caliber diameter (BPD) together… it is possible to 
Therefore, based on Hyun-gyun’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Ooshima, Hall, and Venugopalan to have the steps of receiving a second data included in the fetal biometric data, the second data being related to characteristic information of the patient from among big data with respect to a fetal biometric value, which is stored in the cloud server, wherein the characteristic information comprises at least one of a location, an age, or physical characteristics of the patient, as taught by Hyun-gyun, in order to facilitate generating model based predictions of fetal growth (Hyun-gyun: Col. 1, l. 15-40). In the combined invention of Ooshima, Hall, Venugopalan, and Hyun-gyun, the fetal biometric value is stored in the cloud server.
Regarding feature (4), Ooshima as modified by Hall, Venugopalan, and Hyun-gyun further does not teach indicating, in the first user interface, that the fetal biometric data is received from the cloud server. 
Note that the data is received from the cloud server because remote devices are connected “through the cloud” [0152], Fig. 1, and therefore interface (1055) indicates the data is received from the cloud server) .
Therefore, based on Amble’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Ooshima, Hall, Venugopalan, and Hyun-gyun to have the step of indicating, in the first user interface, that the fetal biometric data is received from the cloud server, as taught by Amble, in order to facilitate data requests and presentation related to ultrasonic examinations (Amble: [0058]). In the combined invention of Ooshima, Hall, Venugopalan, Hyun-gyun, and Amble, the data is the fetal biometric data.

Regarding claim 2, Ooshima modified by Hall, Venugopalan, Hyun-gyun, and Amble teaches the method of claim 1, including the feature that the server is a cloud server (Venugopalan: Figs. 5, 7 and [0042]).
Ooshima further teaches receiving from the server big data (“clinical data accumulated in the measurements of many normally grown-up unborn babies." [0072]) related to the fetal biometric data with respect to a gestational week (“FIG. 4 illustrates an exemplary table showing BPD measurement values. Whether in a form of a table or not, the measurement BPD value can be stored in relationship to an average of a normal BPD value, an upper limit of a normal BPD value, and a lower limit of a normal BPD value in each week phase or each gestation period. The average, the upper limit, and the lower limit can be calculated statistically or by a regression formula based on clinical data accumulated in the measurements of many normally grown-up unborn babies." [0072]. “The receiver 133 is operative as an entering unit and receives the medical information through the communication network 132… A user can observe the trend graph with reference to the related information in a remote place, for example, in a consultation room or at a user's home." [0091]).
Neither Ooshima nor Hall teaches that the fetal biometric data is obtained by a plurality of different ultrasound imaging apparatuses.
However, Venugopalan discloses a wireless sensor and system for managing fetal and maternal data of subject, which is analogous art. Venugopalan teaches that 
the fetal biometric data is obtained by a plurality of different ultrasound imaging apparatuses (“multiple sensors” [0042]) and stored in the cloud server ("FIG. 5 illustrates a system 100 for managing fetal data and maternal data of a subject 
Therefore, based on Venugopalan’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Ooshima and Hall  to have the fetal biometric data that is obtained by a plurality of different ultrasound imaging apparatuses and stored in the cloud server, as taught by Venugopalan, in order to facilitate managing fetal and maternal data (Venugopalan: [0001]). 

Regarding claim 3, Ooshima modified by Hall, Venugopalan, Hyun-gyun, and Amble teaches the method of claim 1.
Ooshima further teaches that the measuring of the size of the body part of the fetus comprises measuring at least one of a biparietal diameter (BPD), an abdominal circumference (AC), a head circumference (HC), an occipitofrontal diameter (OFD), or a femur length (FL) of the fetus on the ultrasound image (“a biparietal diameter (BPD) may also be measured during the twelfth to twentieth weeks of the pregnancy. The BPD is a diameter of an axial transverse section of the cephalon of the fetus.” [0009]. “In the fetometry at middle and later stages of the pregnancy, the BPD may also be measured. In addition, an occipital frontal diameter (OFD) of a fetal cephalon may be measured. An abdominal circumference (AC) may be measured. Further, for example, a femur length 

Regarding claim 4, Ooshima modified by Hall, Venugopalan, Hyun-gyun, and Amble teaches the method of claim 1.
Ooshima does not teach that the receiving of the pregnancy information regarding the patient comprises receiving information about a last menstrual period (LMP) of the patient or a date of conception (DOC) of the fetus.
However, Hall discloses a method and apparatus for assessing risk of preterm delivery, which is analogous art. Hall teaches that the receiving of the pregnancy information regarding the patient comprises receiving information about a last menstrual period (LMP) of the patient or a date of conception (DOC) of the fetus (“input parameters entered by the user, for example, conception date..." [0056]. “The model may incorporate additional input dimensions as described above, such as …conception date” [0060]).
Therefore, based on Hall’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the invention of Ooshima to have the receiving of the pregnancy information regarding the patient that comprises receiving information about a last 

Regarding claim 6, Ooshima modified by Hall, Venugopalan, Hyun-gyun, and Amble teaches the method of claim 1, including the feature that the server is a cloud server (Venugopalan: Figs. 5, 7 and [0042]).
Ooshima further teaches that the predicting of the fetal growth rate comprises:
updating a gestational age table and a fetal growth table by using the fetal biometric data received from the server (“The average, the upper limit, and the lower limit can be calculated … based on clinical data accumulated in the measurements of many normally grown-up unborn babies." [0072]. “The table shown in FIG. 4 is updated according to the repetition of the measurement every week. For example, when the measurement is conducted in the eighteenth week, the measurement BPD value `32 millimeters` is stored and added to the table storing the measurement BPD values of until the seventeenth week.” [0073]. “This table can be prepared in the trend graph processor 30.The trend graph processor 30 reads out the measurement values stored in the trend graph memory field of the memory 28 and the normal values stored in the trend graph processor 30 or the memory 28.” [0077]); and
predicting the fetal growth rate based on a result of the updating and the measured size of the body part of the fetus (“Referring to the related information shown in FIG. 6 or 7, the user can confirm that the measurement BPD value is out of the normal range in the time phase of the eighteenth week. The user can obtain further In this case, the prediction is that the fetal growth rate is out of the normal range). 

Regarding claim 7, Ooshima modified by Hall, Venugopalan, Hyun-gyun, and Amble teaches the method of claim 1.
Ooshima further teaches displaying on the graph a mark (black solid marks in Figs. 5-9) representing a value of a size of a body part of the fetus (BPD [0075], Figs. 5-9), wherein the size of the body part is measured with respect to the gestational week (“The measurement values which can be obtained every one week are plotted so as to present the BPD trend graph.” [0075]).

Regarding claim 8, Ooshima teaches an ultrasound imaging apparatus (“FIG. 1 is a block diagram showing an ultrasound diagnosis apparatus” [0038]) for predicting fetal growth rate (“A trend graph processor 30 is coupled to the measurement processor 
29 and is configured to prepare a trend graph based on the measurement when the 
insonification and the image preparation are conducted more than one time.” [0038]; “The user observes the animated ultrasound images and selects an image which is 
an ultrasound probe (“an ultrasound probe 1 having a plurality of piezoelectric 
transducers configured to insonify and receive an echo signal resulting from the insonification.” [0038]) configured to transmit ultrasound signals to a fetus and receive ultrasound echo signals reflected from the fetus (“The ultrasound probe 1 can transmit (or insonify) ultrasound pulses and can receive echo signals from a specimen resulting from the transmitted ultrasound pulses while the ultrasound probe 1 is contacting with a body surface of the specimen.  The specimen can be … an unborn baby (an embryo or a fetus)” [0041, Fig. 1]);
a user inputter (7, Fig. 1) comprising a keyboard (“a keyboard” [0053]) or a peripheral (“The input unit 7 can include a keyboard, a trackball, a mouse, and/or the like, on an operation panel.” [0053]) that is configured to receive, from a user (user [0053]), information regarding a patient (“The user can operate the input unit 7 so as to determine specimen information,” [0053], Fig. 1. “Prior to the ultrasound data acquisition, the user can input … the specimen information,” [0057]); 
a communicator (133, Fig. 13. “The receiver 133 is operative as an entering unit and receives the medical information through the communication network 132… A user can observe the trend graph with reference to the related information in a remote place, for example, in a consultation room or at a user's home." [0091]); and
a controller configured to generate an ultrasound image of the fetus by using the ultrasound echo signals (“the B-mode processing unit 4, the Doppler-mode processing unit 5, an image measurement unit 6, … and a system control unit 9.” [0040] “The B-
 control the communicator to receive the fetal biometric data (“The receiver 133 is operative as an entering unit and receives the medical information through the communication network 132… A user can observe the trend graph with reference to the related information in a remote place, for example, in a consultation room or at a user's home." [0091]), 
control the communicator to receive a first data (BPD, “clinical data” [0072]) included in the fetal biometric data (“FIG. 4 illustrates an exemplary table showing BPD measurement values. Whether in a form of a table or not, the measurement BPD value can be stored in relationship to an average of a normal BPD value, an upper limit of a normal BPD value, and a lower limit of a normal BPD value in each week phase or each gestation period. The average, the upper limit, and the lower limit can be calculated statistically or by a regression formula based on clinical data accumulated in the measurements of many normally grown-up unborn babies." [0072]. “The receiver 133 is operative as an entering unit and receives the medical information through the communication network 132… A user can observe the trend graph with reference to the related information in a remote place, for example, in a consultation room or at a user's home." [0091]).
Ooshima also teaches a display (32, Fig. 1) displaying a graph (seen in Figs. 5-9) with a gestational week of the patient as a first axis and the fetal biometric data received from the server as a second axis (“The prepared BPD trend graph is stored in the trend graph memory field of the memory 28 and is displayed in the monitor 33 through the a second of the “Two or more different contents of the related information… displayed” [0080]), wherein the graph, the first user interface, and the second user interface are displayed at the same time (“Two or more different contents of the related information can be displayed at the same time in parallel with … the trend graph." [0080]. Therefore, e.g., a table as in Fig. 8 and a chart as in Fig. 9 “can be displayed at the same time in parallel with … the trend graph”).

Ooshima does not teach (1) the information received regarding the patient from the user is pregnancy information; the first data is being related to the pregnancy information; and the information indicated in the second user interface is the pregnancy information;

 (3) receiving a second data included in the fetal biometric data, the second data being related to characteristic information of the patient from among big data with respect to a fetal biometric value, which is stored in the cloud server, wherein the characteristic information comprises at least one of a location, an age, or physical characteristics of the patient;
(4) indicating, in the first user interface, that the fetal biometric data is received from the cloud server .
However, regarding feature (1), Hall discloses a method and apparatus for assessing risk of preterm delivery, which is analogous art. Hall teaches that the information received regarding the patient from the user is pregnancy information ("additional input parameters entered by the user, for example, conception date" [0056]. “The model may incorporate additional input dimensions as described above, such as …conception date” [0060]); and
the information indicated in the second user interface (104, Fig. 14, [0062]) is the pregnancy information (“as shown in FIG. 14 and process block 109 of FIG. 6, the data of the model of FIG. 13 may be extracted to a simple display 104 having zones 106 showing degrees of remodeling of the cervix for delivery and providing a quantitative output 108 for the physician.” [0062]).

Therefore, based on Hall’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Ooshima to have a step of receiving pregnancy information regarding a patient, as taught by Hall, in order to conduct various types of diagnoses and treatments on the unborn baby (Hall: [0007]). 

Regarding feature (2), Ooshima modified by Hall further does not teach transmitting, to a cloud server prestoring and accumulating fetal biometric data, a request signal requesting transmission of the fetal biometric data related to the received pregnancy information regarding the patient; receiving from the cloud server the fetal biometric data.
However, Venugopalan discloses a wireless sensor and system for managing fetal and maternal data of subject, which is analogous art. Venugopalan teaches transmitting, to a cloud server prestoring and accumulating fetal biometric data ("FIG. 5 illustrates a system 100 for managing fetal data and maternal data of a subject according to an embodiment.  The system 100 includes multiple sensors such as the sensor 700, the sensor 702 and the sensor 704 capable of communicating the processed fetal data and the processed maternal data to the remote ultrasound processing subsystem 606.  The remote ultrasound processing subsystem 606 may be a cloud based system." [0042]; Figs. 5, 7), a request signal (“request” [0046]) requesting transmission of the fetal biometric data related to the received pregnancy information 
receiving from the cloud server the fetal biometric data (“The fetal data can be obtained from the remote ultrasound processing subsystem 606, wherein a client application 908 in the user device 902 can be used. The client application 908 sends a request to obtain the fetal data which will be processed by the server application 906. The server application 906 processes the request and sends the fetal data.” [0047], Fig. 6).
Therefore, based on Venugopalan’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Ooshima and Hall to have the steps of transmitting, to a cloud server prestoring and accumulating fetal biometric data, a request signal requesting transmission of the fetal biometric data related to the received pregnancy information regarding the patient; receiving from the cloud server the fetal biometric data, as taught by Venugopalan, in order to facilitate managing fetal and maternal data (Venugopalan: [0001]).
Regarding feature (3), Ooshima as modified by Hall and Venugopalan further does not teach receiving a second data included in the fetal biometric data, the second data being related to characteristic information of the patient from among big data with respect to a fetal biometric value, which is stored in the cloud server, wherein the 
However, Hyun-gyun discloses a method and system for fetal weight estimation, which is analogous art. Hyun-gyun teaches receiving a second data included in the fetal biometric data (“FIG. 5 is a graph showing EHR (Ellipsoidal Head Ratio) according to gestational age (week)” p. 5), the second data being related to characteristic information of the patient from among big data with respect to a fetal biometric value (“Ellipsoidal Head Ratio”; pp. 5-6; figs. 5-6. “EHR is the value obtained by considering the fetal head circumference (HC) and the fetal caliber diameter (BPD) together… it is possible to analyze the fetal condition by considering the fetal head circumference (HC) and the fetal caliber diameter (BPD) together, and to analyze the fetal condition”, p. 5), which is stored in the server (“stored in a database”; p. 5; figs. 5-6), wherein the characteristic information comprises at least one of a location (“142 Korean fetuses and 142 Italian fetuses”), an age, or physical characteristics of the patient (“In Experimental Example 1 of the present invention, EHR (Ellipsoidal Head Ratio) was measured for each gestation age (week) for 142 Korean fetuses and 142 Italian fetuses and stored in a database.”; p. 5; figs. 5-6).
Therefore, based on Hyun-gyun’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Ooshima, Hall, and Venugopalan to have the steps of receiving a second data included in the fetal biometric data, the second data being related to characteristic information of the patient from among big data with respect to a fetal biometric value, which is stored in the cloud 
Regarding feature (4), Ooshima as modified by Hall, Venugopalan, and Hyun-gyun further does not teach indicating, in the first user interface, that the fetal biometric data is received from the cloud server. 
However, Amble discloses a multi-site medical data sharing platform ([0054]), which is analogous art. Amble teaches indicating, in the first user interface (1055, Fig. 17), that the data is received from the cloud server (“the patient telemedicine device 104 can also receive a variety of other types of data from the cloud based architecture 114" [0039], Fig. 1. “a dialog box 1055 appears in a recipient's current view informing the recipient of the receipt of the segment. The recipient may then accept or decline the received segment by selecting appropriate features (e.g. buttons) in the dialog box.” [0145], Fig. 17. “The remote device refers to any other device that is connected with the local device through the cloud …and that is also in the multi-site data sharing platform 100” [0152], Fig. 1. Note that the data is received from the cloud server because remote devices are connected “through the cloud” [0152], Fig. 1, and therefore interface (1055) indicates the data is received from the cloud server).
Therefore, based on Amble’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Ooshima, Hall, Venugopalan, and 

Regarding claim 9, Ooshima modified by Hall, Venugopalan, Hyun-gyun, and Amble teaches the ultrasound imaging apparatus of claim 8, including the feature that the server is a cloud server (Venugopalan: Figs. 5, 7 and [0042]).
Ooshima further teaches the communicator is further configured to receive from the server big data (“clinical data accumulated in the measurements of many normally grown-up unborn babies." [0072]) related to the fetal biometric data with respect to a gestational week (“FIG. 4 illustrates an exemplary table showing BPD measurement values. Whether in a form of a table or not, the measurement BPD value can be stored in relationship to an average of a normal BPD value, an upper limit of a normal BPD value, and a lower limit of a normal BPD value in each week phase or each gestation period. The average, the upper limit, and the lower limit can be calculated statistically or by a regression formula based on clinical data accumulated in the measurements of many normally grown-up unborn babies." [0072]. “The receiver 133 is operative as an entering unit and receives the medical information through the communication network 132… A user can observe the trend graph with reference to the related information in a remote place, for example, in a consultation room or at a user's home." [0091]).

However, Venugopalan discloses a wireless sensor and system for managing fetal and maternal data of subject, which is analogous art. Venugopalan teaches the fetal biometric data that is obtained by a plurality of different ultrasound imaging apparatuses (“multiple sensors” [0042]) and stored in the cloud server ("FIG. 5 illustrates a system 100 for managing fetal data and maternal data of a subject according to an embodiment.  The system 100 includes multiple sensors such as the sensor 700, the sensor 702 and the sensor 704 capable of communicating the processed fetal data and the processed maternal data to the remote ultrasound processing subsystem 606.  The remote ultrasound processing subsystem 606 may be a cloud based system." [0042]; Figs. 5, 7).
Therefore, based on Venugopalan’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Ooshima and Hall to have the fetal biometric data that is obtained by a plurality of different ultrasound imaging apparatuses and stored in the cloud server, as taught by Venugopalan, in order to facilitate managing fetal and maternal data (Venugopalan: [0001]). 

Regarding claim 10, Ooshima modified by Hall, Venugopalan, Hyun-gyun, and Amble teaches the ultrasound imaging apparatus of claim 8.
Ooshima further teaches that the controller is further configured to measure at least one of a biparietal diameter (BPD), an abdominal circumference (AC), a head 

Regarding claim 11, Ooshima modified by Hall, Venugopalan, Hyun-gyun, and Amble teaches the ultrasound imaging apparatus of claim 8.
Ooshima does not teach that the user inputter configured to receive information about a last menstrual period (LMP) of the patient or a date of conception (DOC) of the fetus.
 However, Hall discloses a method and apparatus for assessing risk of preterm delivery, which is analogous art. Hall teaches that the receiving of the pregnancy information regarding the patient comprises receiving information about a last menstrual period (LMP) of the patient or a date of conception (DOC) of the fetus (“input 
Therefore, based on Hall’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the invention of Ooshima to have the user inputter configured to receive information about a last menstrual period (LMP) of the patient or a date of conception (DOC) of the fetus, as taught by Hall, in order to facilitate generating model based predictions of fetal growth (Hall: Col. 1, l. 15-40).

Regarding claim 13, Ooshima modified by Hall, Venugopalan, Hyun-gyun, and Amble teaches the ultrasound imaging apparatus of claim 8, including the feature that the server is a cloud server (Venugopalan: Figs. 5, 7 and [0042]).
Ooshima further teaches that the controller is further configured to update a gestational age table and a fetal growth table by using the fetal biometric data received from the server (“The average, the upper limit, and the lower limit can be calculated … based on clinical data accumulated in the measurements of many normally grown-up unborn babies." [0072]. “The table shown in FIG. 4 is updated according to the repetition of the measurement every week. For example, when the measurement is conducted in the eighteenth week, the measurement BPD value `32 millimeters` is stored and added to the table storing the measurement BPD values of until the seventeenth week.” [0073]. “This table can be prepared in the trend graph processor 30.The trend graph processor 30 reads out the measurement values stored in the trend 
predict the fetal growth rate based on a result of the updating and the measured size of the body part of the fetus (“Referring to the related information shown in FIG. 6 or 7, the user can confirm that the measurement BPD value is out of the normal range in the time phase of the eighteenth week. The user can obtain further information, for example, by clicking on the plotted mark. This click-on operation can, for example, be a single click. In response to the click-on operation, related information of the measurement in the time phase of the eighteenth week is displayed near the plotted mark in a form of a tool tip window or a pop-up window as shown in FIG. 8. The related information can be, for example, a table showing the measurement values and normal values of all or part of the parameters in the time phase of the eighteenth week.” [0077]. In this case, the prediction is that the fetal growth rate is out of the normal range). 

Regarding claim 15, Ooshima modified by Hall, Venugopalan, Hyun-gyun, and Amble teaches the ultrasound imaging apparatus of claim 8.
Ooshima further teaches that the display displays on the graph a mark (black solid marks in Figs. 5-9) representing a value of a size of a body part of the fetus (BPD [0075], Figs. 5-9), wherein the size of the body part is measured with respect to the gestational week (“The measurement values which can be obtained every one week are plotted so as to present the BPD trend graph.” [0075]).


Response to Arguments

Applicant's arguments filed 12/01/2021 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Amble.

Response to the 35 U.S.C. § 103 rejection arguments on pages 6-9 of the REMARKS.
Claims 1-4, 6-11, 13, and 15
The Applicant argues that “the cited references provide no reasonable teaching to display the first UI 141, the second UI 142, and the graph at the same time. In contrast, according to the claimed invention, the first UI 141, the second UI 142, and the graph are displayed at the same time, so that the latest trend of the fetus is reflected and the considered information is comprehensively easily taken into account, thereby improving a user convenience.” (Page 9). This argument is moot because the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection to claims 1 and 8 are made over Ooshima in view of Hall, Venugopalan, Hyun-gyun, and Amble. 
In regard to the amended feature, Ooshima teaches displaying a first user interface (“a tool tip window or a pop-up window” [0077]) indicating the fetal biometric data (“related information of the measurement in the time phase of the eighteenth week is displayed…  The related information can be, for example, a table showing the measurement values and normal values of all or part of the parameters in the time phase of the eighteenth week” [0077]; “a content of the related information, for example, as shown in FIGS. 6, 8, and 9” [0086]) and a second user interface (a second of the Therefore, e.g., a table as in Fig. 8 and a chart as in Fig. 9 “can be displayed at the same time in parallel with … the trend graph”). 
In addition, Amble teaches indicating that the data is received from the cloud server (“the patient telemedicine device 104 can also receive a variety of other types of data from the cloud based architecture 114" [0039], Fig. 1. “a dialog box 1055 appears in a recipient's current view informing the recipient of the receipt of the segment. The recipient may then accept or decline the received segment by selecting appropriate features (e.g. buttons) in the dialog box.” [0145], Fig. 17. “The remote device refers to any other device that is connected with the local device through the cloud …and that is also in the multi-site data sharing platform 100” [0152], Fig. 1. Note that the data is received from the cloud server because remote devices are connected “through the cloud” [0152], Fig. 1, and therefore interface (1055) indicates the data is received from the cloud server). 
In view of the above, the pending claims remain being rejected under 35 U.S.C. 103.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AB/Examiner, Art Unit 3793             

/YI-SHAN YANG/Primary Examiner, Art Unit 3793